     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 1 of 14 Page ID #:1



 1   BRIAN SCIACCA, ESQ. #235045
 2   Brian R. Sciacca
     Attorney at Law
 3
     31787 5th Avenue
 4   Laguna Beach, CA 92651
     (949) 371-9788
 5
     brian@ieplaw.com
 6
                               UNITED STATES DISTRICT COURT
 7

 8                           CENTRAL DISTRICT OF CALIFORNIA
 9

10

11   ISABELLA GARCIA,                               Case No.:

12                   Plaintiff,
13                                                  COMPLAINT
     vs.
14

15
     LONG BEACH UNIFIED SCHOOL
     DISTRICT
16
                     Defendant
17

18                                JURISDICTION AND VENUE
19
           1.        This is a civil action over which this Court has original jurisdiction
20

21   under 28 U.S.C. § 1331 in that it arises under Section 504 of the Rehabilitation
22
     Act of 1973, as amended, 29 U.S.C. § 794 ("Section 504") and Title II of the
23
     Americans with Disabilities Act, 42 U.S.C. §§ 12131-12134 ("Title II").
24

25   Accordingly, the jurisdiction of this Court is invoked pursuant to 28 U.S.C.
26
     §§1331, 1343(a)(3) and 1343(a)(4).
27

28
     COMPLAINT - 1
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 2 of 14 Page ID #:2



 1         2.        This Court also has jurisdiction to hear pendent state claims under the
 2
      doctrine of supplemental jurisdiction set forth at 28 U.S.C. §1367.
 3

 4         3.        Venue in this Court is proper under 20 U.S.C. §1391(b) because
 5
      Defendant is located within the County of Los Angeles, which is within the
 6

 7
      jurisdiction of this judicial district and all of the events that are subject to this

 8    claim took place within the jurisdiction of this judicial district.
 9
                                               PARTIES
10

11         4.        Plaintiff Isabella Garcia (“Student” or “Plaintiff”) is a former student
12
      of Wilson High School within the Long Beach Unified School District (“District”
13

14
      or “Defendant”, who at all relevant times is identified as an individual with

15    disabilities within the meaning of that term under 20 U.S.C. §1401 (3) and is an
16
      individual with exceptional needs within the meaning of that term under
17

18    California Education Code §56026 and therefore was entitled to, and received,
19
      special education and related services while she was resident in the District.
20

21
      Student is a person who has a physical or mental impairment that substantially

22    limits one or more major life activities within the meaning of 34 C.F.R §104.3(j).
23
      Therefore, Student is entitled to be free of discrimination based on a disability
24

25    under Section 504 and Title II.
26
           5.        Defendant Long Beach Unified School District is a public school
27

28
      district duly organized and existing under the laws of the State of California and
     COMPLAINT - 2
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 3 of 14 Page ID #:3



 1    is located within Los Angeles County. At all times relevant herein, the District
 2
      was the local educational agency responsible for providing school children full
 3

 4    and equal access to the public education programs and activities it offers in
 5
      compliance with the requirements of state and federal law, and for providing
 6

 7
      Student with a “free appropriate public education” (“FAPE”) under the

 8    Individuals with Disabilities Education Improvement Act (“IDEIA”). District
 9
      receives federal financial assistance.
10

11                         FACTS AND PROCEDURAL HISTORY
12
           6.        Student was an honors student whose individualized education
13

14
      program (“IEP”) included, inter alia, the following accommodations:

15                         Test corrections for full credit will be allowed for all quizzes
16
                           and tests without any grading penalty;
17

18                         Corrections will be allowed for all assignments, quizzes, and
19
                           tests for 100% credit;
20

21
                           Can retake all tests / redo all assignments, homework and

22                         projects without a grading penalty.
23
           7.        In January of 2018, Student had an incident with her then-current
24

25    math teacher, Ronald Quintana. While alone in a classroom with Student, the
26
      teacher encouraged Student to use marijuana as a way of dealing with her chronic
27

28
      pain issues. The teacher further encouraged her to do so without consulting with
     COMPLAINT - 3
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 4 of 14 Page ID #:4



 1    her Parents. The teacher then positioned himself in such a way that it difficult to
 2
      escape the classroom as he was between her and the door. Student felt threatened
 3

 4    and feared for her safety during the incident. Student eventually was able to exit
 5
      the classroom, however, Mr. Quintana followed her from the classroom until
 6

 7
      Student entered the girls’ restroom, where she hid for several minutes fearing for

 8    her safety.
 9
           8.        Following the incident, Parents were encouraged by school
10

11    administration not to pursue a formal complaint against the teacher, and Student
12
      was placed in a math class with a different teacher.
13

14
           9.        Parents are unaware of any disciplinary measures enacted against the

15    teacher.
16
           10.       Parents are informed and are of the belief that the new teacher
17

18    assigned to Student, Mrs. Sharpe, is a friend of the previous teacher involved in
19
      the incident described, supra.
20

21
           11.       Upon Student’s enrollment in Mrs. Sharpe's class, Parents

22    immediately expressed concerns that Mrs. Sharpe was not properly implementing
23
      the accommodations in her IEP.
24

25         12.       Prior to enrollment in Mrs. Sharpe's class, each and every one of
26
      Student's teachers since elementary school, including mathematics teachers, had
27

28
      all allowed Student to use her notes, textbooks, and other resources to correct her
     COMPLAINT - 4
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 5 of 14 Page ID #:5



 1    test answers for full credit, as long as she justified her answers and showed all her
 2
      work. For instance, if she received 12/20 correct (60%), she could retake the 8
 3

 4    wrong. Then, for instance, if she had correct answers for another 6, the score was
 5
      increased to 18/20 (80%).
 6

 7
           13.       When Student corrected her tests from Mrs. Sharpe's class with the

 8    tutor assigned to her by the district, Mrs. Sharpe refused to give her credit for the
 9
      corrections.
10

11         14.       In fact, Mrs. Sharpe refused to implement the accommodations as
12
      they had been previously implemented, instead insisting that Student could only
13

14
      "retake" tests without any assistance and only in the presence of Mrs. Sharpe or

15    the resource specialist teacher.
16
           15.       Additionally, Student was not given an opportunity to correct her
17

18    answers on the final exam, and was issued a grade of "D," in the course, which
19
      did not account for the work she did in correcting the previous exams and
20

21
      allowed no period of time for her to correct her answers from the final.

22         16.       On or about July 3, 2018, Plaintiff, through counsel, filed a formal
23
      request under California Education Code 49060(a) to correct her student records.
24

25    Specifically, Plaintiff alleged that her precalculus grade was inaccurate and issued
26
      in violation of her rights as a student with a disability.
27

28
     COMPLAINT - 5
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 6 of 14 Page ID #:6



 1         17.       On July 19, 2018, the District denied Plaintiff’s request to change her
 2
      grade.
 3

 4         18.       On August 7, 2018, Plaintiff requested an appeal before the District’s
 5
      Board of Education regarding the denial of the request to change her grade.
 6

 7
      However, the Parties agreed to a withdrawal of that appeal until such time as the

 8    due process matter referred to, infra, could be completed, as Plaintiff believed the
 9
      extensive fact-finding process involved in the due process hearing would provide
10

11    significant factual information for the Board to consider.
12
           19.       On or about October 5, 2018, the Plaintiff filed an administrative
13

14
      complaint with the California Office of Administrative Hearings, Special

15    Education Division (“OAH”) against District styled Student v. Long Beach
16
      Unified School District, (OAH Case Number 2018100281) alleging that the
17

18    District had denied a FAPE to Student during the 2017-2018 school year. As a
19
      remedy, Student sought an order that the District properly consider the test
20

21
      corrections made by Student in accordance with her IEP in issuing her final

22    mathematics grade for the second semester of the 2017-2018 school year and an
23
      order that the District allow Student to complete corrections of her final exam and
24

25    requiring it to properly consider the test corrections made by Student in
26
      accordance with her IEP in issuing her final mathematics grade for the second
27

28
      semester of the 2017-2018 school year.
     COMPLAINT - 6
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 7 of 14 Page ID #:7



 1         20.       On March 24, 2019, Administrative Law Judge (“ALJ”) Ted Mann of
 2
      OAH issued a written decision in that matter that included an order for relief
 3

 4    (“OAH Decision”).
 5
           21.       In a sweeping rebuke of the District and its staff, the ALJ ruled that
 6

 7
      the District “materially failed to implement the accommodations called for in the

 8    [Student’s] IEPs, and thus denied Student a FAPE.
 9
           22.       As remedies for the District’s denial of FAPE, the ALJ ordered the
10

11    District to properly consider the test corrections completed by Student in
12
      determining her final grade within 30 days of the issuance of the OAH decision
13

14
      and to arrange to provide her with an opportunity to complete test corrections of

15    her final exam within 30 days of issuance of the OAH Decision. In addition, the
16
      ALJ, sua sponte, made the extraordinary order for the District to provide training
17

18    to staff and administrators to ensure that teachers are trained in the
19
      implementation of IEP accommodations.
20

21
           23.       The District ignored the Order of the ALJ, and instead filed an appeal

22    of the administrative decision in this Court within the applicable statutory
23
      timeline, which was given Case Number 19-CV-02958-DSF. The District made
24

25    no attempt in this Court to stay the enforcement of the OAH order, nor did it
26
      provide any legal justification for refusing to comply with the order.
27

28
     COMPLAINT - 7
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 8 of 14 Page ID #:8



 1         24.       Student contested the appeal and filed a counterclaim alleging
 2
      discrimination and retaliation under Section 504 and Title II.
 3

 4         25.       The matter was resolved at a mandatory settlement conference and a
 5
      formal agreement was fully executed on November 4, 2019. As part of the
 6

 7
      agreement, the District dismissed its appeal, Student dismissed her counterclaims,

 8    and the parties agreed that Student would be permitted to pursue her appeal of the
 9
      District’s denial of her request to change her grade before the District’s Board of
10

11    Education.
12
           26.       Student believed, and continues to believe, that the District’s
13

14
      dismissal of its appeal, which allowed the OAH order to remain in effect and

15    become a final order, required the District’s Board to act in accordance with the
16
      OAH decision when considering her grade appeal. Student was assured by the
17

18    California Department of Education, that her understanding was indeed correct.
19
      Thus, Student believed the hearing before the Board of Education to be an
20

21
      administrative formality.

22         27.       On November 22, 2019, in accordance with the agreement of the
23
      parties, Student requested a hearing before the District’s Board of Education.
24

25         28.       The District scheduled the hearing for January 22, 2020. It informed
26
      Plaintiff that she would have 15 minutes to address the board, but provided no
27

28
     COMPLAINT - 8
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 9 of 14 Page ID #:9



 1    other explanation of the procedure for the hearing, no instructions for the
 2
      submission of documentation, and no other instructions.
 3

 4         29.       At the hearing, counsel for Plaintiff argued that the District was under
 5
      an obligation to comply with the duly issued order of OAH and change Student’s
 6

 7
      grade as ordered. Student’s parent, who is a high school principal, also addressed

 8    the Board regarding the specific failures of District staff to implement the
 9
      accommodations in her IEP, as well as the educational rationale for those
10

11    accommodations. Ms. Sharpe was not present for the hearing.
12
           30.       Following the hearing, counsel for the District informed Plaintiff’s
13

14
      counsel that the Board would convene another session to address Student’s appeal

15    on February 5, 2020. The notice informed Student that Ms. Sharpe would be
16
      present, that there would be no opportunity for cross examination, and that
17

18    Student would again have 15 minutes for presentation.
19
           31.       At the February 5, 2020 hearing, Ms. Sharpe provided confusing and
20

21
      misleading testimony that directly contradicted her testimony at the OAH

22    hearing. As promised, Student’s counsel was given no opportunity to question
23
      Ms. Sharpe. Nor was student provided any documentary evidence to support the
24

25    claims by Ms. Sharpe.
26
           32.       Student argued that her grade should be changed in accordance with
27

28
      the order of OAH because it was issued in bad faith and evidenced teacher
     COMPLAINT - 9
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 10 of 14 Page ID #:10



 1      incompetence. Student further argued that the concepts of federal preemption,
 2
        collateral estoppel, and res judicata prevented the Board form ignoring the legal
 3

 4      and factual conclusions of the ALJ.
 5
            33.     On April 22, 2020, the Board issued its decision in the appeal. It
 6

 7
        denied Student’s request in its entirety, relying on the settlement agreement

 8      between the parties, the unfounded claim that the ALJ in the administrative action
 9
        had exceeded his authority, and the misleading testimony of Ms. Sharpe.
10

11          34.     On, or about, December 7, 2020, at the request of Plaintiff’s counsel,
12
        Defendant provided a copy of the administrative record in the appeal before the
13

14
        Board. The record contains no summary or transcript of testimony before the

15      Board and no documentary evidence supporting the testimony of Ms. Sharpe.
16
        Rather, the record provided is actually the entire administrative record in the
17

18      underlying due process decision, a few correspondences between counsel, and the
19
        decision issued by the Board.
20

21
            35.     Based upon the records provided, the Board’s decision was arbitrary

22      and capricious, unsupported by the evidence, and a prejudicial abuse of
23
        discretion . Moreover, it was issued in direct conflict with a standing order of the
24

25      California Office of Administrative Hearings and in direct violation of Plaintiff’s
26
        rights as a student with a disability.
27

28
      COMPLAINT - 10
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 11 of 14 Page ID #:11



 1          36.    Plaintiff has exhausted her administrative remedies. With respect to
 2
      all claims arising after the OAH Decision, it would be futile for Plaintiffs to initiate
 3

 4    any further administrative proceedings since these claims are continuations of
 5
      previous violations that have already been adjudicated in administrative
 6

 7
      proceedings and because OAH lacks jurisdiction to enforce its own orders. Wyner

 8    v. Manhattan Beach Unified School District, 223 F. 3d. 1026 (9th Cir. 2000). The
 9
      District has failed and refused to comply with the OAH Decision and thus it is not
10

11    reasonable to expect that District would comply with any order for further relief
12
      which may be ordered by the California Department of Education in this matter.
13

14
      Furthermore, Plaintiffs are not required to exhaust California’s complaint review

15    process prior to bringing suit in this Court.   Porter v. Board of Trustees of
16
      Manhattan Beach Unified School District 307 F. 3d. 1064 (9th Cir. 2002). 5
17

18                               FIRST CLAIM FOR RELIEF
19
                   (For Writ of Administrative Mandate CCP Section 1094.5)
20

21
            37.    Plaintiff refers to and incorporate by reference paragraphs 1 through

22    36 herein.
23
            38.    Defendant prejudicially abused its discretion in refusing to change
24

25    Plaintiff’s precalculus grade following Plaintiff’s appeal before its Board of
26
      Education in accordance with the requirements of California Education Code
27

28
      Sections 49066 and 49070;
      COMPLAINT - 11
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 12 of 14 Page ID #:12



 1                              SECOND CLAIM FOR RELIEF
 2
                                (For Damages for Violations of Title II)
 3

 4          39.    Counterclaimants refer to and incorporate by reference paragraphs 1
 5
      through 38 herein.
 6

 7
            40.    Defendant has acted in bad faith, with gross misjudgment and

 8    deliberate indifference and has thereby intentionally discriminated and retaliated
 9
      against Student based on her disability by denying her the benefits of school and
10

11    subjecting her to discrimination and retaliation at school by refusing and failing to
12
      comply with the OAH Decision in violation of Title II and by abusing its discretion
13

14
      in refusing to change Plaintiff’s precalculus grade following Plaintiff’s appeal

15    before its Board of Education in accordance with the requirements of California
16
      Education Code Sections 49066 and 49070.
17

18                              THIRD CLAIM FOR RELIEF
19
                           (For Damages for Violation of Section 504)
20

21
            41.    Counterclaimants refer to and incorporate by reference paragraphs 1

22    through 40 herein.
23
            42.    Defendant has acted in bad faith, with gross misjudgment and
24

25    deliberate indifference and has thereby intentionally discriminated and retaliated
26
      against Student based on her disability by denying her the benefits of school and
27

28
      subjecting her to discrimination and retaliation at school by refusing and failing to
      COMPLAINT - 12
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 13 of 14 Page ID #:13



 1    comply with the OAH Decision in violation of Section 504 and by abusing its
 2
      discretion in refusing to change Plaintiff’s precalculus grade following Plaintiff’s
 3

 4    appeal before its Board of Education in accordance with the requirements of
 5
      California Education Code Sections 49066 and 49070.
 6

 7
                                 FOURTH CLAIM FOR RELIEF

 8                               (For Statutory Attorney Fees)
 9
            43.    Plaintiff refers to and incorporates by reference paragraphs 1 through
10

11    42 herein.
12
            44.    Plaintiff is entitled to statutory attorneys’ fees if she prevails on the
13

14
      claims above.

15          DAMAGES SUSTAINED AS A RESULT OF THE ABOVE
16
                                 REFERENCED CLAIMS
17

18          45.    As a direct and proximate result of the acts and omissions alleged
19
      above, Plaintiff has suffered substantial educational and developmental losses,
20

21
      causing a permanent decline in her future development, which adversely impacts

22    her future earnings and earnings potential, and which has resulted in humiliation,
23
      pain and suffering, and damage to her social development and interpersonal
24

25    relations, in an amount subject to proof at trial.
26
                                 PRAYER FOR RELIEF
27

28
            WHEREFORE, Plaintiff respectfully prays judgment as follows:
      COMPLAINT - 13
     Case 2:21-cv-03416-SVW-JPR Document 1 Filed 04/21/21 Page 14 of 14 Page ID #:14



 1          1.        For a writ of mandate commanding Defendant to set aside its decision
 2
      of April 22, 2020 in which it denied Plaintiff’s requested relief;
 3

 4          2.        For a declaration that the District has acted with bad faith, with gross
 5
      misjudgment and deliberate indifference and thereby intentionally discriminated
 6

 7
      and retaliated against Student based on her disability in violation of Section 504

 8    and Title II;
 9
            3.        For an award of compensatory damages according to proof;
10

11          4.        For an award of attorneys’ fees and costs as prevailing party;
12
            5.        For costs of suit and reasonable attorney’s fees incurred with regard to
13

14
            all claims for relief;

15          6.        Interest on said sums at the legal rate; and
16
            7.        Such other and further relief as to the Court seems just and proper;
17

18

19
                      Dated this 21st day of April 2021.
20

21

22                                                     s/Brian Sciacca
23
                                                    Brian Sciacca
24                                                  Attorney for Plaintiff
25

26

27

28
      COMPLAINT - 14
